—Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated July 4, 1990, which, after a superintendent’s hearing, found the petitioner guilty of violating rules of inmate conduct and imposed a penalty of confinement to a special housing unit for a period of three years.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner was not denied a fair hearing by the Hearing Officer’s refusal to call one of several correction officers who witnessed the incident and to furnish the petitioner with a report prepared by another correction officer who witnessed the incident and was called to testify. The additional testimony and the report would have been either redundant or immaterial (see, 7 NYCRR 254.5 [a]; Matter of Sanchez v Irvin, 186 AD2d 996). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.